Citation Nr: 1224722	
Decision Date: 07/17/12    Archive Date: 07/20/12

DOCKET NO.  11-05 420	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for removal of rib.

2.  Entitlement to an initial disability rating in excess of 10 percent for surgical scar, anterior neck.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel


INTRODUCTION

The Veteran served on active duty from July 1962 to June 1964.

This appeal comes before the Board of Veterans' Appeals (Board) from a July 2010 rating decision of the Department of Veterans Affairs (VA), regional office (RO) in St. Louis, Missouri.  In May 2012 the Veteran provided testimony before the undersigned at a Travel Board hearing in St. Louis, Missouri; a transcript of that hearing is of record.

The issue of entitlement to service connection for a thyroid disorder has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  During the May 2012 Travel Board hearing, the Veteran indicated that he wished to withdraw his appeal concerning the issue of entitlement to service connection for removal of rib.

2.  The Veteran's surgical scar of the anterior neck measures 6 inches in length and 0.1 inches in width; it does not display any other characteristic of disfigurement, including elevation or depression of the scar on palpation, adherence to underlying tissue, hypo- or hyper-pigmentation in an area exceeding six square inches, abnormal skin texture exceeding six square inches, missing underlying soft tissue in an area exceeding six square inches, or indurated and inflexible skin in an area exceeding six square inches; is not unstable or painful; and is not shown to cause any limitation of function.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal by the Veteran concerning the issue of entitlement to service connection for removal of a rib are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2011). 

2.  The criteria for an initial rating in excess of 10 percent for surgical scar of the anterior neck are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1-4.7, 4.21, 4.118, Diagnostic Codes 7800, 7804, 7805 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal

During the May 2012 Travel Board hearing, the Veteran indicated that he wished to withdraw his appeal concerning the issue of entitlement to service connection for removal of a rib.  Under 38 U.S.C.A. § 7105 , the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  The Veteran has properly withdrawn his appeal concerning the issue of entitlement to service connection for removal of a rib, and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review that issue and it is dismissed. 


Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim. See 38 U.S.C.A. § 5103(a) ; 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim. Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In cases such as this, where service connection has been granted and it is the initial disability rating that is appealed, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a)  notice no longer required because the purpose that the notice is intended to serve has been fulfilled. Dingess, 19 Vet. App. at 473; Dunlap v. Nicholson, 21 Vet. App. 112   (2007). As to the duty to assist, VA has obtained service treatment records, assisted the appellant in obtaining evidence, afforded the appellant an adequate physical examination, and afforded the appellant the opportunity to give testimony before the Board.  While the Board acknowledges the Veteran's contention that his VA examination was insufficiently thorough to allow for proper evaluation of his service connected anterior neck scar, the Board finds that the detailed findings in the examination report address all the relevant criteria under the rating schedule; thus, another examination is not warranted.  All known and available records relevant to the issue on appeal have been obtained and associated with the appellant's claims file; and the appellant has not contended otherwise.  Thus, the Board may proceed to address the merits of the appeal. 

Increased Rating

Disability evaluations are determined by the application of a schedule of ratings, which are based on the average impairment of earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. Separate diagnostic codes identify the various disabilities. The governing regulations provide that the higher of two evaluations will be assigned if the disability more closely approximates the criteria for that rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7. 

"Staged ratings" or separate ratings for separate periods of time may be assigned based on the facts found following the initial grant of service connection.  Fenderson v. West, 12 Vet. App. 119 (1999). 

Service connection for surgical scar of the anterior neck was granted in a July 2010 rating decision.  An initial noncompensable rating was assigned from March 2010.  The Veteran disagreed with the initial rating.  A February 2011 decision increased the initial rating to 10 percent, also from March 2010.

Scars of the head, face or neck are rated by application of Codes 7800 through 7805.  Under Code 7800, a 10 percent rating is warranted for scars of the head, face, or neck with one of the following characteristics of disfigurement: scar 5 or more inches in length, scar at least one-quarter inch wide at its widest part, surface contour of scar elevated or depressed on palpation, scar adherent to underlying tissue, skin hypo- or hyper-pigmented in an area exceeding six square inches, skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches, underlying soft tissue missing in an area exceeding six square inches, or skin indurated and inflexible in an area exceeding six square inches.  The next higher 30 percent rating is assigned, in pertinent part, when there are 2 or 3 characteristics of disfigurement or for visible or palpable tissue loss.  

Under Code 7804, a 10 percent rating is warranted for one or two scars that are unstable or painful.  Under Code 7805, scars are evaluated for any disabling effects not considered in a rating under Codes 7800 to 7804 under an appropriate other Code.  Codes 7801 and 7802 apply to scars not of the head, face, or neck, and therefore do not apply to this claim.

On VA examination in June 2010 the examiner noted a six inch by 0.1 inch scar over the anterior neck.  The area of the scar was less than six square inches.  There was no skin breakdown over the scar and the scar was not painful.  It was superficial and had no inflammation, edema, or keloid formation.  There was no abnormal texture and no hypo- or hyper-pigmentation.  There was no underlying soft tissue loss and the skin was not indurated or inflexible.  The contour was not elevated or depressed, and the scar was not adherent to underlying tissue.  The examiner stated that there were no other disabling effects from the scar and that it was minimal and blended into the skin folds.  

At the May 2012 Travel Board hearing, the Veteran testified that his anterior neck scar did not cause any pain or tenderness and "never bothers me."

The findings outlined above provide evidence against this claim, clearly indicating that the criteria for a rating in excess of 10 percent (under any applicable criteria) are not met for any period of time under consideration.  The current 10 percent rating contemplates one characteristic of disfigurement, a scar five or more inches in length.  None of the other above-outlined characteristics of disfigurement has been noted on examination; the scar is non-tender; and it is not shown to cause any impairment of function.  Significantly, the Veteran himself conceded at the hearing before the undersigned that his scar did not bother him.  The Board finds no factual basis for awarding a rating in excess of 10 percent for the surgical scar of the anterior neck under the governing criteria.  38 C.F.R. § 4.7.  

The Board finds no reason to refer the case to the Compensation and Pension Service for consideration of an extra-schedular evaluation under 38 C.F.R. § 3.321(b).  There is no indication of symptom or impairment not encompassed by the schedular criteria.  








(CONTINUED ON NEXT PAGE)
ORDER

The claim of entitlement to service connection for removal of a rib is dismissed. 

An initial disability rating in excess of 10 percent for surgical scar, anterior neck, is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


